Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-1-2008

USA v. Raghunathan
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1941




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Raghunathan" (2008). 2008 Decisions. Paper 735.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/735


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-241                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 08-1941
                                      ___________

                           UNITED STATES OF AMERICA

                                             v.

                            SRIKANTH RAGHUNATHAN;
                           PADMASHRI SAMPATHKUMAR

                                       Appellants
                      ____________________________________

                     On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                             (D.C. Criminal No. 06-CR-00240)
                    District Judge: Honorable David Stewart Cercone
                      ____________________________________

                        Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     June 26, 2008
                Before: McKEE, RENDELL and SMITH, Circuit Judges

                             (Opinion filed: August 1, 2008)
                                       _________

                                        OPINION
                                       _________

PER CURIAM

       Srikanth Raghunathan and Padmashri Sampathkumar, husband and wife,

respectively, appeal from an order of the United States District Court for the Western
District of Pennsylvania, which denied their motions to proceed in forma pauperis (IFP).

As no substantial question is presented by the appeal, we will summarily affirm the order

of the District Court. Third Circuit I.O.P. 10.6.

         Rahunathan and Sampathkumar sought authorization from the District Court to

proceed IFP in the appeal of a District Court order denying their motions for plea hearing

transcripts and sentencing transcripts. Although the District Court denied the motions to

proceed IFP, this Court granted the motions that Rahunathan and Sampathkumar

presented to this Court to proceed IFP in that appeal. See C.A. No. 07-4800, order

entered April 14, 2008.1 Thus, the question of whether the District Court properly denied

the motions is moot. As that is the only question presented by this appeal, we will

summarily dismiss the appeal. See United States v. Government of Virgin Islands, 363

F.3d 276, 285 (3d Cir. 2004) (federal court lacks jurisdiction to hear claim that does not

present live case or controversy).




   1
       That order also authorized the couple to proceed IFP in this appeal.

                                               2